Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 1 of 12

EXHIBIT D

 
FD-302 (Rev. 5-8-10) -1 of 1-

Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 2 of 12

FEDERAL BUREAU OF INVESTIGATION

Date of entry 07/06/2015

BNYDOCS inmate with a DOB of

was interviewed at Upstate Correctional Facility in Malone, NY. After
being advised of the official identity of the interviewing agent and Task
Force Officer and the nature of the interview provided the
following information to SA Paul Scuzzarella and TFO Dennis Klose:

On May 18, 2015, es who was incarcerated in the dormitory
of Unit 11 South of the mcc, advised that he was right next to Robe
Grant, also known as Berto, as he fell to the -floor Saying "0000".
had been talking with GRANT prior to him falling to the ground. As he fell
he grabbed his chest. Many of us thought ‘he was kidding. He was still
breathing while he was on the ground but was sweating a t. These events
occurred sometime around 10 pm. His codefendent came over to
check.on him. At this time I called out to Officer Kearns who said he had
to get permission to enter the dormitory. It took the guards about 4 to 5
minutes to get to GRANT to help him. Inmates were around GRANT when the
officers started to move him. Officer Kearns had him by the head while
another Officer had his feet. Officer Kearns dropped GRANT on his head.

stated that he was not sure whether this occurred intentionally or

was an accident due to the situation. Officer Kearns and GRANT had issues
and Officer Kearns had issued GRANT citations in the past. All the inmates
were then escorted from the dormitory area to the gym. GQ stated that
he did not see any inmate do anything to hurt GRANT prior to him falling on
the ground or while he was on the ground. While we were locked in the gym
area they used a defibrillator on GRANT.

was not aware of GRANT smoking K-2 and GRANT did not
have any problems or ongoing disputes with any inmates on the dormitory
unit. Q@mpself£ admitted to being a out of the Bronx.
He also advised that Corey Smith who is on the dormitory unit and Roberto

Grant were Qa. QM stated that CRIPS and BLOODS can associate in
Federal Custody but not in state custody. GM x ovided no further
information regarding this incident.

  

 

Investigation on

rilex QOA-NY-6383364

by

07/02/2015 Albany, New York, United States (In Person)

SCUZZARELLA PAUL D

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency.

* SUBJECT TO PROTECTIVE ORDER US_03487

Date drafted 07/06/2015

 
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 3 of 12

FD-302 (Rev. 5-8-10) -1 of 1-

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 03/17/2017

date of birth (DOB) “LE 4SARORE., was interviewed

at Port Isabel Detention Center (PIDC) 27991 Buena Vista Blvd. Los
Fresnos, Tx. 78566. After being advised of the identity of the
interviewing Agent and the nature of the interview, GHB provided the
following information:

WH ..-: interviewed at PIDC regarding inmate Roberto Grant (Grant),
DOB 3/28/1980 to determine any discrepancies from previous interview on 6
/25/2015 . gm stated he was in the shower when a Corrections Officer
(CO) came in to the shower area, told everyone to get out and was escorted
by CO's to another location of the correctional facility. Initially Qe
thought there was a fight because all he saw was a group of people. He was
unable to hear anything unusual prior to the CO coming in to the shower
area. said has not heard any rumors or talking about Grant because
he keeps to himself. He said Grant was a liked guy and didn't think he had
any issues with any other inmates. He had no knowledge of inmates smoking
any type of substances in the correction facility.

 

Investigationon 03/14 at LOS Fresnos , Texas, United States (In Person)

2017
Fileg QOA-NY-6383364 Date drafted 03/16/2017 __
by Albert Fonseca

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency. SUBJEC TO PROTECTIVE ORDER US_03699
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 4 of 12

FD-302 (Rev. 5-8-10) -1 of 1-

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 03/10/2017

quis former inmate, Metropolitan Correctional Center

(MCC), 150 Park Row, New York, New York, ( was advised of the
official identity of the interviewing agent and the nature of the
interview. He then furnished the following information:

stated that for approximately twenty minutes he was in the
company of ROBERTO GRANT and was about five to six feet away from him
before GRANT sat down on the floor and then lied there in a prone
position. He had smoked a cigarette with GRANT, who had also smoked K-2
during the time. He attempted to alert GRANT that he was going to have
another cigarette when GRANT did not respond to him or the other inmates.
The time that they picked GRANT up from the floor to put him on the bed was
the only time that anyone had made any contact with him. At no time had
anyone assaulted, strangled or in any way harmed GRANT.

He described GRANT as a "well-respected dude." Gum i: now
attending school to become a drug counselor.

 

Investigationon 02/27/2017 a New York, New York, United States (Phone)

Fileg QOA-NY-63833064 Date drafted 02/27/2017

by Jason Randazzo

This document contains neither recommendations nor conclusions of the FBI. It is the property of are
SUBJEC TO PROTECTIVE ORDER o"03698

to be distributed outside your agency.
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 5 of 12

-l of 2- Orricia, Recorn |

   

FD-302 (Rev. 5-8-10)

FEDERAL BUREAU OF INVESTIGATION

Date of entry 06/18/2015

QD tomate, Metropolitan Correctional Center (MCC), 150
Park Row, New York, New York, was advised of the official identity of the
interviewing agents and the nature of the interview. He was advised of his
constitutional rights, as per Federal Bureau of Investigation form FD-395,
"Advise of Rights," which he verbally acknowledged understanding his rights
and agreed to answer questions strictly regarding the nature of the
interview. He then furnished the following information:

On May 18, 2015, QM who was incarcerated in the dormitory
of Unit 11 South of the MCC, was on his bed with sheets up around it and
was watching a program on television about the interview by Diane Sawyer of
Caitlyn Jenner when an inmate he identified as QD tapped him on
the shoulder from behind and stated to him,”Berto’s not waking up!” As he
walked over to the bunk bed of an inmate he identified as ROBERTO GRANT he
saw that he was on his side on the floor near his chair. Qi kicked his
leg and stated,”Stop playin’! You kid too much.” The leg was limp. A sheet
had been up partially covering his bed. Oy CHaS had been sitting on the
bed of GRANT approximately three minutes earlier talking and laughing with
him.

Although his eyes were cloudy, glossy and gray, he could see
that he was still breathing, his chest going up and down. He had a weak
pulse and his pants were wet with urine. A number of other inmates on the
unit were also around him at this time, to include @yyy and the neighbor
of GRANT.

The inmates called for the correctional officers and
Correctional Officer (CO) KEARINS was the first CO who arrived at the gate
but, due to institution policy, he could not enter the unit alone but asked
the inmates inside to move the furniture away for them to have easy access
to the inmate. After other COs arrived, KEARINS went to the head of GRANT
while another CO went to his feet. GRANT, who was wet from inmates
attempting to revive him, was dropped from about lower bunk height as the
COs lifted him to put him on the stretcher.

Although GRANT has smoked a substance identified as K-2 in the
past, he was unaware if he had smoked it that night. He did not appear to
be high on it at the time. K-2 is readily available on the unit.

 

Investigation on 06/11/2015 g New York, New York, United States (In Person)

 

 

 

File? QOA-NY-6383364 Date drafted 06/12/2015
by Jason Randazzo, MCCAFFREY DANIEL X JR
This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not

to be distributed outside your agency.

SUBJEC TO PROTECTIVE ORDER US_03688
“ Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 6 of 12
JO0A-NY-6383364

Continuation of FD-302 of Interview of Qi ,On 06/11/2015 page 2 Of 2
re

 

No one was in a position to assault him in any way and he does
not have any Ongoing disputes with anyone on the unit. He believes GRANT
died from a medical issue. Shaky was visibly upset as other inmates stated
that GRANT slouched over Slowly and crumpled to the floor. When asked if
it was possible for GRANT to have been assaulted while being i

about it. G3 respected GRANT because GRANT lobbied the unit counselor

SUBJEC TO PROTECTIVE ORDER US_03689

 
” BD-302 (Rev, 5-810) -1 of 2-

Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 7 of 12

    

FEDERAL BUREAU OF INVESTIGATION

Date of entry 08/12/2015

GR iste of birth (DOB) GUM EBOP Inmate Registry
was interviewed at the Central Treatment
Facility (CTF), DCDOC, 1901 D Sst. SE, Washington D.C. on 8/5/2015 by FBI
Special Agents Chad Fleming and Robert Graves, After being advised of the
identity of the interviewing Agents and the nature of the interview, and
that the interview was audio recorded, FORD provided the following
information:

On the Night of 5/19/2015, when inmate ROBERTO (aka "BERTO") GRANT died,
FORD was an inmate present in the same dormitory at the MCC-New York. FORD
had been transferred from CTF, DCDOC to MCC-NY for a period of 3~4 weeks eo

GMM had daily contact with GRANT for

just under 4 weeks and was transferred back to CTF, DCDOC a few days after
GRANT's death.

described the dormitory as an “open" bay/pod with one access door.
Bunk beds were arrayed around the walls in a "py" shape from the door, with
tables in the middle of the room. He said there were approximately 20
people in the pod. GRANT slept in the corner bunk on the bottom. He did
not have a bunk-mate. GRBs Lert in a bunk on the adjacent corner about 10
feet away. There were approximately 2 bunks in between GRANT and cg
GRANT's closest friend bunked right next to GRANT. BB could not remember
his name.

When @@MMBfirst arrived, GRANT provided him some clothes. If GRANT had
food, he always shared it and treated you like he knew you. Although Qj
said he did not "hang" with GRANT, he was a "good dude." According to

GRANT “ran the show."

On the night GRANT died, while @@gBlay on his bunk, he noticed GRANT
sitting on his bunk. Suddenly, GRANT stood up and then passed out,
falling, and hitting his head. GRANT did not, or could not, speak. He was
shaking and convulsing. GHD said it seemed like he was choking and

 

District Of Columbia, District Of Columbia, United States
08/05/2015 » {In Person)

Investigation on

18/06/2015
Filey QOA-NY—6383364 68/06/2015

Date drafted

py Chad M FL eming, ROBERT GRAVES
‘This document contains neither recommendations nor conclusions of the FBI It is the property of the FBI and is loaned to your agency, if and tls contents are not

to be distributed outside your agency.

SUBJECT TO PROTECTIVE ORDER US_03488

e Girricia, Recaan

 
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 8 of 12

FD-302a (Rev. 05-08-10)

90A-NY-6383364

Continuation of FD-302 of Interview of vageelbars ,On 08/05/2015 pase 2 of 2

 

grasping for air. GRD thought he was "playing" because the inmates wee,
always playing around with each other. Some other inmates were shaking

GRANT to see if he was all right. GB could not remember their names.

GB said that the inmates started calling for help. There was a guard
at the door, but the response was delayed because he could not enter the
pod until a second guard arrived. The guards ordered all the inmates into
the recreation room, but GRD sai they could still see what was
happening. @Q@Psaid the guards attempted to pick GRANT up and place him
on a stretcher, but dropped him in the attempt and GRANT hit his head
again. Eventually medical personnel arrived, put GRANT on the stretcher,
and took him away. ae said GRANT looked dead.

The next day, the inmates heard GRANT was dead. MB said the guards
put all the inmates close to GRANT in the "hole" and said they were under

investigation for murder. That surprised @BBrecause "no one did anything
to him." GMD said that GRANT was not not fighting or beefing with anyone
and saw no one attack, choke, or hit him.

ee said that he saw GRANT was smoking "K2" at the time of his death.
K2 was present in the pod on a regular basis and that most of the inmates
smoked it. Guards would occasionally do a search, but never find
anything. said that GRANT smoked K2 back to back, one right after the
other. The inmates spray fragrance to hide the smell, and were doing that
as the guards came in to help GRANT. jf has never seen another inmate
react badly to the drug or overdose.

SUBJECT TO PROTECTIVE ORDER US_03489

 

 

 

 
   
  

VEFiclAL AEcoRn |
Oocument porticipants have digitally signa | |
[AN sigrinturos have bean voriied by = i |
cmrtifod FBI information systerr. |

FD-302 (Rev. 5-8-10) Case 1:17-cv-06779-RA-DCF -Document 92-4 Filed 08/05/21 Page

 
 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 12/18/2017

 

: was advised of the official identity of the

interviewing agent and the nature of the interview. He was interviewed at

the offices of United States Probation, Southern District of New York, 300 |
Quarropas Street, Ground Floor, White Plains, New York, in the presence of
United States Probation Officer JOSEPH LOMBARDO. He then furnished the
following information:

Gm recalled that on May 18, 2015, he was an inmate who was
incarcerated in the dormitory of Unit 11 South of the Metropolitan
Correctional Center (MCC) , which is located at 150 Park Row, New York, New
York. After the count, which would have placed the time at approximately
10:00 P.M., he was sitting on the bed while he was talking to another
inmate he identified as ROBERTO GRANT. Two other inmates he could only
identify as Qi» and QM were also in close proximity talking to
them. GRANT then asked him to let him lie down in his bed and CED cot
up and sat in a chair at the foot of the bed. At some point in
time as he was lying on the bed, GRANT stated that he was not going to
take a shower that day. A short time later, GRANT sat up, put his feet on
the floor, leaned over, slumped and crumpled forward and slowly fell to
the floor. His chin rested on the floor as his head was by the feet of
co nee told him to stop playing before he rose from his seat,
stood on the other side of GRANT, kicked his leg and stated, “Stop
playin’!” As he called over another inmate he identified as es. who
looked at GRANT and also told him to stop playing before going back to
watching television. ;

GRANT began to make a snoring noise and QP saw that he was
sweating profusely on the back of his head. He pulled down a cloth that
was covering a light and wiped the sweat from GRANT. When it was decided |
that GRANT was not playing with them and was seriously ill, they alerted t

he correctional officers (CO), who then responded to the unit. He again

recalled that CO KEARINS dropped GRANT from about waist height as the COs

tried to lift him to put him on the stretcher and he banged his head on

the floor. Although CO KEARINS and GRANT had their differences in the

past, ‘GRD did not believe that he was dropped purposefully.

GR and the other aforementioned inmates had smoked a |
substance identified as K2 earlier that day with GRANT. GRANT distributed
K2 to other inmates in the unit, although he never divulged that
information to but it was known amongst the inmates. GRANT did

tell ae that he had friends and family, to include his wife, bring him

the K2 through their visits in the Visiting Room.

 

Investigation on

12/15/2017 4 White Plains, New York, United States (In Person) |
|
|

|

File# Q2OA-NY-6383364 ee ‘12/15/2017 |

by Jason Randazzo

This document contains neither recommendations nor conc, SR} ed the FR ibis ie Pe PE eR DEY is loaned to your agency; it and 5 &rggs as not
to be distributed outside your agency. =
Tver. veovomsuy

Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 10 of 12
90A-NY-6383364

Continuation of FD-302 of (U) Interview of seEsy thomas. On 12/15/2017 ,Page 2 Of 2

No one assaulted GRANT and he did not have any ongoing disputes
with anyone on the unit.

SUBJECT TO PROTECTIVE ORDER US_03704
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 11 of 12

Oericta, Recern :

 
  

FID-302 (Rev. 5-8-10) -1 of 2-

FEDERAL BUREAU OF INVESTIGATION

Date of entry 07/21/2015

aS Inmate, Metropolitan Correctional Center (MCC), 150
Park Row, New York, New York, was advised of the official identity of the
interviewing agents and the nature of the interview.He was advised of his
constitutional rights, as per Federal Bureau of Investigation form FD-395,
"Advise of Rights," which he acknowledged both verbally and then by signing
the waiver at the bottom of the form. He then furnished the following
information:

On May 18, 2015, @@Rp who was incarcerated in the dormitory of
Unit 11 South of the MCC, was watching television when he heard other
inmates saying that there is a problem with an inmate he identified as
ROBERTO GRANT, also known as Berto. Hé walked over to the area where Berto ot
was lying on his bunk bed and thought he was playing around. The inmates
then called to the correctional officers (COs), who came into the unit and

attempted to lift GRANT from his bunk bed when he was dropped very hard to |
the floor. His head struck the floor and everyone was very upset. |

 

Berto looked limp and he had a wet spot on his pants. had
spoken to GRANT by his bunk bed only a few minutes earlier before the
incident. He was laughing and joking but now he did not move at all. His
neighbors, including ae were also there talking to GRANT.

GRANT did not have any problems or ongoing disputes with anyone
on the unit and was well-liked by everyone there. No one on the unit would
have hurt Berto and it would be impossible to hurt him without other
inmates intervening. He also stated that a rumor was going around that his
windpipe was crushed and that staff was trying to blame K-2 and the inmates
rather than take the blame for dropping
him.

He smells a substance identified as K-2 on the unit a lot.

 

 

 

 

06/25/2015 New York, New York, United States (In Person) i,

Investigation on |
Date drafted 96/25/2015 i!

Filey QOA-NY—-6383364

by Jason Randazzo, MCCAFFREY DANIEL X JR :
This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not /)

to be distributed outside your agency.

SUBJECT TO PROTECTIVE ORDER US_03480
Case 1:17-cv-06779-RA-DCF Document 92-4 Filed 08/05/21 Page 12 of 12

FD-302a (Rev. 05-08-10) |

90A-NY-6383364
Continuation of FD-302 of Interview of Gia.
ene ° (on 06/25/2015

,Page 2 Of 2

 

Rie dette cot nen

 

 

 

 

‘I!
li

SUBJECT TO PROTECTIVE ORDER US_03481

 
